PER CURIAM.
We reverse the order dismissing the information and remand this cause for further proceedings. See Poillot v. State, 200 So.3d 743 (Fla. 2016) (holding that participation in Work Release Program is still confinement such that deviation from Work Release Program established prima facie case of escape under section 944.40, Florida Statutes (2014)); Early v. State, 678 So.2d 901 (Fla. 5th DCA 1996) (holding that defendant’s failure to return to Work Release Facility as ordered constituted escape under section 944.40, Florida Statutes (1995)). Appellee’s alternative argument that his confinement was “invalid” was not preserved for review by this court.
REVERSED AND REMANDED.
TORPY and LAMBERT, JJ., and ' JACOBUS, B.W., Senior Judge, concur.